Exhibit 10.22

ROYALTY TERMINATION AGREEMENT

THIS ROYALTY TERMINATION AGREEMENT (this “Agreement”) is made as of November 17,
2010, by and between BIOVEST INTERNATIONAL, INC., a Delaware corporation
(“Biovest”), on the one hand, and LV ADMINISTRATIVE SERVICES, INC., a Delaware
corporation, as administrative and collateral agent for the Lenders (the
“Agent”), and LAURUS MASTER FUND, LTD. (IN LIQUIDATION), VALENS U.S. SPV I, LLC,
VALENS OFFSHORE SPV I, LTD., VALENS OFFSHORE SPV II, CORP. (“Valens Offshore
II”) and PSOURCE STRUCTURED DEBT LIMITED (collectively, the “Prepetition
Lenders” and together with the Agent, the “Creditor Parties”), on the other
hand.

RECITALS

WHEREAS, on October 30, 2007, Biovest and Valens Offshore II entered into a Note
Purchase Agreement (the “October 2007 Purchase Agreement”), pursuant to which
Valens Offshore II purchased a Secured Promissory Note in the original principal
amount of $255,000.00 from Biovest;

WHEREAS, in connection with the October 2007 Purchase Agreement, Biovest and
Valens Offshore II entered into a Royalty Agreement dated as of October 30, 2007
(the “October 2007 Royalty Agreement”), pursuant to which Biovest granted to
Valens Offshore II a royalty equal to 1.08% of net sales and licensing revenue
received by Biovest from any Biovest Biologic Products (the “October 2007
Royalty”);

WHEREAS, on December 10, 2007, Biovest and Valens Offshore II entered into a
Note Purchase Agreement (the “December 2007 Purchase Agreement”), pursuant to
which Valens Offshore II purchased a Secured Promissory Note in the original
principal amount of $3,600,000.00 from Biovest;

WHEREAS, in connection with the December 2007 Purchase Agreement, Biovest and
Valens Offshore II entered into a Royalty Agreement dated as of December 10,
2007 (the “December 2007 Royalty Agreement”), pursuant to which Biovest granted
to Valens Offshore II a royalty equal to 2.96% (which, when aggregated with the
October 2007 Royalty, equaled a total royalty of 4.04%) of net sales and
licensing revenue received by Biovest from any Biovest Biologic Products (the
“December 2007 Royalty” and together with the October 2007 Royalty, the
“Royalty”);

WHEREAS, on May 30, 2008, Biovest and the Prepetition Lenders entered into a
letter agreement amending the December 2007 Royalty Agreement (the “May 2008
Agreement” and together with the October 2007 Royalty Agreement and the December
2007 Royalty Agreement, the “Royalty Agreement”), pursuant to which the December
2007 Royalty was changed from 2.96% to 9.46% (which, when aggregated with the
October 2007 Royalty, equaled a total royalty of 10.54%);

WHEREAS, pursuant to that certain Term Loan and Security Agreement (the
“Security Agreement”) dated as of November 17, 2010, by and among Biovest, the
Lenders party thereto and the Agent, the parties hereto, in consideration for
the acceptance by certain of the Prepetition Lenders of the allowed secured
claims against Biovest as provided therein, have agreed, among other things, to
(i) the termination of the Royalty Agreement and the Royalty and (ii) the

 

-1-



--------------------------------------------------------------------------------

granting to certain of the Lenders of a contingent payment equal to 6.25% of the
gross revenue received from the sale, licensing or other disposition of the
BiovaxID® vaccine and Biovest Biologic Products, pursuant to those certain
Contingent Payment Agreements of even date herewith between Biovest and certain
of the Lenders; and

WHEREAS, pursuant to the terms and conditions of the Security Agreement and the
Confirmed Plan, the parties hereto hereby desire to terminate the Royalty
Agreement and the Royalty effective as of the date of this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

1.        Capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Security Agreement.

2.        The parties hereto agree that the above Recitals are true and correct
in all respects.

3.        The parties hereto hereby consent to the termination of the Royalty
Agreement and the Royalty (and all of the rights and obligations created
thereunder) effective as of the date of this Agreement.

4.        Each of the Creditor Parties hereby acknowledges and agrees that it
shall have no claims of any nature whatsoever against Biovest as a result of the
termination of the Royalty Agreement and the Royalty.

5.        This Agreement shall be binding upon the parties hereto and their
respective successors and assigns. The parties hereto agree that this Agreement
is fully and adequately supported by consideration, is fair and reasonable, and
that they have had the opportunity to discuss this matter with counsel of their
choice. This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original and all of which together shall be deemed to
constitute one agreement. It is understood and agreed that if facsimile copies
of this Agreement bearing facsimile signatures are exchanged between the parties
hereto, such copies shall in all respects have the same weight, force and legal
effect and shall be fully as valid, binding, and enforceable as if such signed
facsimile copies were original documents bearing original signature.

6.        THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED, INTERPRETED AND
ENFORCED ACCORDING TO, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
PRINCIPLES OF CONFLICT OF LAWS PROVISIONS THEREOF. ANY ACTION BROUGHT CONCERNING
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL BE BROUGHT ONLY IN THE
STATE COURTS OF NEW YORK OR IN THE FEDERAL COURTS LOCATED IN THE STATE OF
NEW YORK. The prevailing party shall be entitled to recover from the other party
its reasonable attorneys’ fees and costs. Wherever possible each provision of
this Agreement shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Agreement shall be prohibited
by or invalid under such law, such provision shall be ineffective to the extent
of such prohibition or invalidity,



--------------------------------------------------------------------------------

without invalidating the remainder of such provision or the remaining provisions
of this Agreement.

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

BIOVEST INTERNATIONAL, INC. By:  

/s/ David Moser

Name:     David Moser Title:     Secretary

 

LV ADMINISTRATIVE SERVICES, INC. By:  

/s/ Patrick Regan

Name:     Patrick Regan

Title:   Authorized Signatory

 

LAURUS MASTER FUND, LTD. (IN LIQUIDATION) By:  

/s/ Russell Smith

Name:    Russell Smith Title: Joint Official Liquidator (with no personal
liability)

 

VALENS U.S. SPV I, LLC By:  

/s/ Patrick Regan

Name:     Patrick Regan

Title:   Authorized Signatory

 

VALENS OFFSHORE SPV I, LTD. By:  

/s/ Patrick Regan

Name:     Patrick Regan

Title:   Authorized Signatory

 

VALENS OFFSHORE SPV II, CORP. By:  

/s/ Patrick Regan

Name:     Patrick Regan

Title:   Authorized Signatory

 

PSOURCE STRUCTURED DEBT LIMITED By: PSource Capital Ltd, It’s Investment
Consultant By:  

/s/ Charles Lews

Name:   Charles Lews

Title:   Associate Director